DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 3-6, drawn to an X-ray fluorescence analysis.
Group II, claim 2, drawn to a sample tray.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack a unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with Matthew J. Marquardt (Reg. No. 40,997) on 14 January 2022, a provisional election was made without traverse to prosecute the invention of , claims 1 and 3-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 2 was withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of sensors each mounted on at least one frame claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an X-ray fluorescence (XRF) sensor comprising an X-ray emitter and a fluorescence detector claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a body and a head unit configured to be removably attached to the body claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 300.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SYSTEMS, DEVICES, AND METHODS FOR X-RAY FLUORESCENCE ANALYSIS OF GEOLOGICAL SAMPLES.
The disclosure is objected to because of the following informalities:  
The specification is objected to because it interchanges an X-ray emitter and an X-ray sensor.
Abstract, line 1, --geological analysis-- should be inserted before “system”.
Abstract, line 2, --geological-- should be inserted before “sample materials”.
Abstract, lines 3-4, --geological-- should be inserted before “sample materials”.
Abstract, line 4, --sample-- should be inserted before “tray”.
Abstract, line 4, --sample-- should be inserted before “tray includes”.
Abstract, line 6, “the” before “sensors” should be deleted.
Abstract, line 6, --sample-- should be inserted before “tray”.
Appropriate correction is required.
An amended abstract should be provided on a separate sheet of paper.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A geological analysis system comprising: 
a plurality of sensors, each of the plurality of sensors mounted on at least one frame, the plurality of sensors comprising an X-ray fluorescence (XRF) unit 
a sample tray comprising a plurality of concave chambers formed therein, wherein the sample tray is positionable in a first analysis position with respect to the XRF unit X-ray emitter, and wherein the sample tray is positionable in a second analysis position with respect to another of the plurality of sensors such that the another of the plurality of sensors may obtain data regarding the sample material; and
to: 
control a position of at least one of the sample tray and the plurality of sensors; [[to]] 
control an operation of the plurality of sensors; 
output data received from the plurality of sensors; and
.
Appropriate correction is required.
Claims 3 and 4 are objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) An X-ray fluorescence (XRF) unit comprising: 
a [[body]] body; and 
a head unit configured to be removably attached to the body; 
wherein the head unit comprises: 
an X-ray emitter 
a detector configured to detect X-ray fluorescence emitted from the sample material, and 
an output port through which helium may be emitted onto the sample material, 
wherein the head unit is configured such that X-ray radiation emitted from the X- ray emitter is incident directly on the sample material without .
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The X-ray fluorescence (XRF) unit according to claim 3, further comprising: 25WO 2019/218051PCT/CA2019/000072 
an attachment portion mechanically attached to the head unit, 
a first passage formed in the head unit and a second passage, corresponding to the first passage, formed in the attachment portion, wherein the first passage and the second passage, together, form a conduit for helium to pass therethrough between the output port and the sample material.
Appropriate correction is required.
Claims 5 and 6 are objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) A method of determining a location of recoverable hydrocarbons in a reservoir, the method comprising: 
placing a plurality of sample materials, obtained within the reservoir, into a plurality of chambers formed within a tray, 
measuring a salinity of [[a]] the plurality of sample materials (recited previously), the measuring a salinity of a plurality of sample materials comprising: 
positioning the tray with respect to an X-ray radiation emitter a first [[first]] sample material disposed in a first one of the the X-ray radiation emitter 
irradiating the first sample material with the X-ray radiation emitted from the X-ray radiation emitter 
detecting, with [[the]] an XRF sensor, X-ray fluorescence emitted from the first sample material; 
positioning the tray with respect to the X-ray radiation emitter a second sample material disposed in a second one of the plurality of concave chambers is irradiated by X-ray radiation emitted from the X-ray radiation emitter 
irradiating the second sample material with the X-ray radiation emitted from the X-ray radiation emitter 
detecting, with the XRF sensor, X-ray fluorescence emitted from the second sample material; 
outputting data of the X-ray fluorescence emitted by the first sample material and by the second sample material to a processor; 
calculating, by the processor, a salinity of the first sample material and a salinity of the second sample material based on the data of the X-ray fluorescence output to the processor; and
determining a location of recoverable hydrocarbons in the reservoir based on the salinity of the first sample material and the salinity of the second sample material.

Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The method according to claim 5, further comprising: 
measuring an abundance of recoverable hydrocarbons in the plurality of sample materials, the measuring an abundance of recoverable hydrocarbons comprising: 
positioning the tray with respect to another sensor; 
detecting, by the another sensor, one or more properties of the first sample material and the second sample material; 
outputting data of the one or more properties of the first sample material and the second sample material to the processor; 
calculating, by the processor, the abundance of recoverable hydrocarbons in the first sample material and the second sample material (recited previously in claim 5) based on the data of the one or more properties of the first sample material and the second sample material; 27WO 2019/218051PCT/CA2019/000072 
wherein the determining the location of recoverable hydrocarbons in the reservoir is further based on the abundance of recoverable hydrocarbons in the first sample material and the second sample material.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a head unit in claims 3 and 4.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claim 6 recites a method step “detecting, by the another sensor, one or more properties of the first sample material and the second sample material” in lines 5-6.  However, the specification does not describe which one or more properties of the first sample material and the second sample material are detected.  Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a passive limitation “at least one frame” in line 2, which renders the claim indefinite.  It is unclear whether or not the geological analysis system comprises at least one frame.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 1 recites a limitation “an X-ray fluorescence (XRF) sensor comprising an X-ray emitter and a fluorescence detector” in lines 3-4, which renders the claim indefinite.  An X-ray sensor comprising an X-ray emitter is a contradictory in terms because a sensor detects X-rays and an emitter emits X-rays.  Perhaps “an X-ray fluorescence (XRF) sensor” should be replaced by --an X-ray fluorescence (XRF) unit--.  Claim 3 claims an X-ray fluorescence (XRF) unit that comprises an X-ray emitter and a detector.
Claim 5 recites a limitation “the XRF sensor” in line 8, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  
Claim 5 recites a method step “detecting, with the XRF sensor, fluorescence emitted from the first sample material” in lines 11-12, which renders the claim indefinite because the method step contradicts with “X-ray radiation emitted from the X-ray sensor” in line 8.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 3 and 4, Hasegawa et al. (U. S. Patent No. 8,611,493 B2) disclosed an X-ray fluorescence (XRF) unit that comprises: 
a body (10); and 
a head unit (11) configured to be removably attached to the body; 
wherein the head unit comprises: 
an X-ray emitter (2) positioned to emit X-ray radiation onto a sample material, and
a detector (3) configured to detect X-ray fluorescence emitted from the sample material. 
However, the prior art failed to disclose or fairly suggested that the X-ray fluorescence (XRF) unit comprises:

an output port through which helium may be emitted onto the sample material, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kanck et al. (U. S. Patent No. 10,800,315 B2) disclosed systems and methods for analyzing a core using X-ray fluorescence.
Kasper et al. (U. S. Patent No. 10,634,628 B2) disclosed an X-ray fluorescence apparatus for monitoring a contamination.
Ogata et al. (U. S. Patent No. 10,473,598 B2) disclosed an X-ray inspection device for thin film.
Yun et al. (U. S. Patent No. 10,295,486 B2) disclosed a detector for X-rays with a high-spatial and high-spectral resolution.
Yun et al. (U. S. Patent No. 10,247,683 B2) disclosed material measurement techniques using multiple X-ray micro-beams.
Garcia et al. (U. S. Patent No. 10,207,296 B2) disclosed a material sorting system.
Spencer et al. (U. S. Patent No. 8,855,809 B2) disclosed a material sorting technology.
Hasegawa et al. (U. S. Patent No. 8,611,493 B2) disclosed an X-ray fluorescence analyzer and an x-ray fluorescence analysis method.
Sakai (U. S. Patent No. 8,548,121 B2) disclosed an X-ray analyzer.
Takahara (U. S. Patent No. 8,408,789 B2) disclosed an X-ray analysis apparatus and an X-ray analysis method.
Matoba et al. (U. S. Patent No. 8,068,583 B2) disclosed an X-ray analysis apparatus and an X-ray analysis method.
Sakai et al. (U. S. Patent No. 7,970,101 B2) disclosed an X-ray analyzer and an X-ray analysis method.
Gendreau et al. (U. S. Patent No. 7,796,726 B1) disclosed an instrument and a method for X-ray diffraction, X-ray fluorescence, and a crystal-texture analysis without sample preparation.
Sommer, Jr. et al. (U. S. Patent No. 7,763,820 B1) disclosed sorting pieces of material based on a photonic emission resulting from multiple sources.
Yokhin et al. (U. S. Patent No. 7,680,243 B2) disclosed an X-ray measurement of properties of nano-particles.
Mazor et al. (U. S. Patent No. 7,653,174 B2) disclosed an inspection of small features with X-ray fluorescence.
Hubbard-Nelson et al. (U. S. Patent No. 7,440,541 B2) disclosed a dual-source XRF system.
Schramm et al. (U. S. Patent No. 6,850,592 B2) disclosed methods for an identification using a digital-equivalent data system.
Nicolich et al. (U. S. Patent No. 6,697,454 B1) disclosed X-ray analytical techniques applied to combinatorial library screening.
Chang et al
Mazor et al. (U. S. Patent No. 6,453,002 B1) disclosed a differential measurement of X-ray fluorescence.
Vu et al. (U. S. Patent No. 6,381,303 B1) disclosed an X-ray micro-analyzer for thin films.
Ferrandino et al. (U. S. Patent No. 6,345,086 B1) disclosed an X-ray fluorescence system and a method.
Kawahara et al. (U. S. Patent No. 6,292,532 B1) disclosed an X-ray fluorescent analyzer.
Tiffin et al. (U. S. Patent No. 5,742,658 A) disclosed an apparatus and a method for determining elemental compositions and relative locations of particles on a surface of a semiconductor wafer.
Rhodes (U. S. Patent No. 3,889,113 A) disclosed a radio-isotope-excited energy-dispersive X-ray fluorescence apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884